Citation Nr: 0800946	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-29 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a right 
colectomy, including as secondary to exposure to ionizing 
radiation.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 through April 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The veteran's claims for a skin disorder and for a 
gastrointestinal disorder, which were remanded by the Board 
in August 2006, have since been granted at the RO level.  See 
August 2007 rating decision.  The remaining issue is now 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during 
service.

2.  The competent medical evidence establishes that the 
veteran's villous adenoma was without evidence for invasive 
carcinoma, such that there was moderate dysplacia, but no 
cancer of the colon.

3.  Competent medical evidence of record also establishes 
that it is unlikely that there is a 50 percent probability 
that the villous adenoma resulted from radiation exposure in 
service.


CONCLUSION OF LAW

Residuals of a right colectomy, including villous adenoma, 
were not incurred in or aggravated by any incident in 
service, including exposure to ionizing radiation, and such 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of a 
right colectomy.  

Applicable Law and Regulations
The procedure was necessary due to a tumor found on the 
colon, which he contends was a result of exposure to ionizing 
radiation during active service.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  To establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Alternatively, service connection for conditions claimed to 
be due to exposure to ionizing radiation in service can be 
established in any of three different ways. 
See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 
10 Vet. App. 67, 71 (1997). First, there are diseases that 
are presumptively service connected in radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d). Second, service connection can be 
established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is a radiogenic disease. Third, direct service 
connection can be established under 38 C.F.R. § 3.303(d) by 
showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions. See 
Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994). Under Combee, VA must not only determine 
whether a veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service. In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude the veteran from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined as onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II, which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If the veteran does not qualify as a "radiation-exposed 
veteran" under 
38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of 
the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), 
the veteran may still benefit from the special development 
procedures provided in 38 C.F.R. § 3.311, if the veteran 
suffers from a radiogenic disease and claims exposure to 
ionizing radiation in service. Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2). Section 3.311(b)(5) requires that colon cancer 
become manifest 5 years or more after exposure. 
38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2). In all other claims, 38 C.F.R. 
§ 3.311(a) requires that a request be made for any available 
records concerning the veteran's exposure to radiation. These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records that may contain information 
pertaining to the veteran's radiation dose in service. All 
such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies. 38 C.F.R. § 3.311(a)(2)(iii).

Analysis
In this case, the veteran was found, in May 2001, to have a 
villous ademona of the cecum and a right colectomy was 
performed to remove the tumor.  See May 2001 operative report 
and discharge summary.  The tumor was biopsied and the 
"lesion was villous adenoma without evidence for invasive 
carcinoma.  There was moderate dysplacia but no cancer."  
Id.  Again, he asserts that he developed this villous adenoma 
as a result of exposure to ionizing radiation during service. 
Specifically, he asserts that he was exposed to ionizing 
radiation during service on both the USS Stein and USS 
Leftwich, while working in the ASROC magazine. He asserts 
that the reason for his exposure to such radiation is 
classified.  See both claim and notice of disagreement.

Because the medical evidence of record does not show a 
diagnosis of colon cancer, and actually rules out cancer, 
presumptive service connection for radiation-exposed veterans 
is not applicable in this case. 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d). 

Again, a "radiation-exposed" veteran is one who participated 
in a radiation-risk activity. A "radiation-risk activity" 
includes the onsite participation in a test involving the 
atmospheric detonation of a nuclear device, occupation of 
Hiroshima or Nagasaki during World War II, or presence at 
certain specified sites. 
38 C.F.R. § 3.309 (d)(3). While it is not clear whether the 
veteran participated in a "radiation-risk activity" per se, 
his service personnel records do indicate that he was exposed 
to ionizing radiation on two occasions while on board the USS 
Caron in 1984 and 1985. His exposure was estimated to be 
00.002 rems.

Even if the veteran does not meet the definition of a 
"radiation-exposed" veteran, 
38 C.F.R. § 3.311(a)(2)(iii) allows the veteran to otherwise 
be service-connected for his disability if it is determined 
that he had "other exposure" to ionizing radiation. In this 
regard, 38 C.F.R. § 3.311(b) provides a listing of radiogenic 
diseases, that is, diseases which may be induced by ionizing 
radiation, including cancers of the colon and rectum, which, 
while not accorded the benefit of regulations regarding 
presumptive service connection, have been determined 
potentially radiogenic in nature, and may be referred to the 
Under Secretary for Benefits for a determination as to 
whether it is at least as likely as not that the veteran's 
listed disease resulted from exposure to radiation in 
service.

In this case the veteran was diagnosed with a large villous 
adenoma, a type of tumor in the colon. While the veteran's 
villous adenoma was without evidence for invasive carcinoma, 
there was moderate dysplasia, indicating a likelihood that 
left untreated, the tumor could have become cancerous. 
According the veteran the benefit of the doubt, the Board 
finds that the veteran developed a condition potentially 
radiogenic in nature.

Having determined, with the application of the benefit-of-
the-doubt rule, that the veteran developed a condition 
potentially radiogenic in nature, and given that any exposure 
to ionizing radiation higher than zero triggers a referral to 
the Under Secretary for a determination as to whether it is 
at least as likely as not that the veteran's listed disease 
resulted from exposure to radiation in service, the Board in 
August 2006, remanded this matter for a review by the Under 
Secretary for Benefits. 38 C.F.R. § 3.311(c); Wandel v. West, 
11 Vet. App. 200, 205 (1998); Hilkert v. West, 12 Vet. App. 
145 (1999).

In October 2006, the Chief Public Health and Environmental 
Hazards Officer issued a memorandum opinion regarding the 
veteran's claim.  He restated that based upon the veteran's 
DD Form 1141, it is estimated that he was occupationally 
exposed to a doze of ionizing radiation during military 
service.  The opinion went on to state that there was no 
existing model to use to analyze the veteran's data for 
villous adenomas, but that "since adenomatous and villous 
polyps of the colon are risk factors for colorectal cancer" 
the colon cancer model was used to estimate the likelihood 
that exposure to ionizing radiation was responsible for the 
veteran's villous adenomas.  The software calculated a 99th 
percentile value for the probability of causation for 0%.  
Based upon this finding, the Chief Public Health and 
Environmental Hazards Officer opined that it is "unlikely 
that there is a 50 percent probability or greater that the 
veteran's villous adenoma can be attributed to occupational 
exposure to ionizing radiation in service."  

There is no competent medical evidence to support the notion 
that the veteran's villous adenoma, which led to his right 
colectomy, was as likely as not caused by his in service 
exposure to ionizing radiation.  Without such evidence, the 
veteran's claim cannot be granted under 38 C.F.R. § 3.311.  
The only avenue remaining for service connection for this 
disability is to show that the condition was directly related 
to service.  As stated above, to establish service connection 
under such a basis, there must be evidence of an in-service 
incurrence of the claimed disability.  38 C.F.R. § 3.303(a).  
In this case, the Board reviewed all service medical records 
and there is no indication that there were any symptoms or 
diagnosis related to a colon-related disability or disease 
during service.  Because the service medical records are 
devoid of such evidence, service connection is not warranted 
under 38 C.F.R. § 3.303.

Accordingly, there is no basis for the grant of service 
connection for the residuals of the veteran's right 
colectomy.  Following a complete review of the claims folder, 
the Board finds that the preponderance of the evidence is 
against the claim on all possible bases.  Therefore, the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  The benefits sought on 
appeal are therefore denied.



Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claim.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran several letters informing him of the 
evidence necessary to establish entitlement to service 
connection.  See VA letters to the veteran dated April 2002, 
April 2005, March 2006, and August 2006.  The veteran was 
notified of what was necessary to establish his claim, what 
evidence he was expected to provide, and what VA would obtain 
on his behalf.  The April 2005 letter also asked the veteran 
to send VA any pertinent evidence he had regarding his claim.  
Thus, these letters satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2007).  The March 2006 letter informed the 
veteran of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, VA's 
duty to notify the veteran were met in this case.

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical and personnel records, and 
private treatment records have been associated with the 
claims folder.  The veteran requested, but then failed to 
appear for his Board hearing, so no current hearing 
transcript is of record.  VA did afford the veteran a review 
of his claim by the Undersecretary for Health, and the 
opinion is of record.  The veteran has been afforded several 
opportunities, but has not notified VA of any additional 
available relevant records with regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of a right 
colectomy, including as secondary to exposure to ionizing 
radiation, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


